                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
  Case No.       CV 18-4520-SVW (DFM)                                           Date    October 2, 2018
  Title          Edgar Lopez v. Los Angeles County Sheriff’s Department, et al.




 Present: The Honorable        Douglas F. McCormick
                 Nancy Boehme                                                     n/a
                   Deputy Clerk                                     Court Reporter / Recorder
           Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                         n/a                                                      n/a
Proceedings:               (In Chambers) Order to Show Cause re: Dismissal for Lack of Prosecution

        On August 7, 2018, the Court dismissed the complaint with leave to amend and ordered
Plaintiff to file a First Amended Complaint within 35 days. See Dkt. 5.

        Plaintiff did not file a First Amended Complaint by the deadline. Nor has Plaintiff sought
any extension of time in which to do so. Accordingly, within twenty-one (21) days of the date of
this order, Plaintiff is ORDERED to show good cause in writing why the Court should not dismiss
this action for failure to prosecute. Plaintiff is expressly warned that if he fails to file a timely
response to this Order, the Court may recommend dismissal of this action for lack of
prosecution.




                                                                                                 :
                                                            Initials of Clerk          nb




CV-90 (10/08)                             CIVIL MINUTES - GENERAL                                    Page 1 of 1
